Citation Nr: 0425373	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-17 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to basic eligibility for Department of 
Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The "appellant" (also referred to as "claimant") claims 
recognized service from November 1941 to 1946 and internment 
as a prisoner of war (POW) from January to February 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines, which 
found that new and material evidence had not been received 
and denied reopening of the appellant's claim for eligibility 
for VA benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On a VA Form 9 dated in January 2003 and received in June 
2003, the appellant checked the block to request a "BVA 
hearing at a local VA office before a member, or members, of 
the BVA."  For these reasons, the RO should schedule the 
appellant for a hearing before a member of the Board at the 
RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).  

Upon Remand, the RO should also clarify with the appellant 
whether he is requesting a change in representation.  The 
appellant should be advised that there is an unrevoked power 
of attorney (VA Form 21-22) in the claims file, dated in May 
1996, appointing The American Legion as representative, and 
that, until that power of attorney is revoked, The American 
Legion will continue to be his representative.  "A properly 
filled designation made prior to appeal will continue to be 
honored, unless it has been revoked by the appellant or 
unless the representative has properly withdrawn."  
38 C.F.R. § 20.602.  

During the pendency of this claim at the Board, in September 
2004, the Board received a letter from the appellant that 
asked for assistance in obtaining "a representative or 
lawyer to handle" his claim; the September 2004 letter does 
not reflect that the appellant is aware that he had already 
appointed a representative in May 1996.  "A specific claim 
may be prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant."  38 C.F.R. § 20.601 
(2003).  For these reasons, the appellant needs to clarify 
his choice of representatives, especially if he intends to 
change representatives.  In order to change representatives, 
the appellant would need to revoke the May 1996 power of 
attorney and request representation by an identified 
representative or attorney.  See 38 C.F.R. § 20.602 (2003) 
(procedure for appointing a representative); 38 C.F.R. 
§ 20.603 (2003) (procedure for appointing an attorney as 
representative).  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the AMC in Washington, DC, 
for the following development:

The RO should schedule the appellant for 
a Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the appellant and his 
representative.  The claims file should 
then be returned to the Board in 
accordance with current appellate 
procedures. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



